Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.         This communication is a first office action, non-final rejection on the merits.  Claims 1-14, filed  as preliminary amendment, are currently pending and have been considered below.
Response to Amendment
Applicant’s amendment filed 09/10/2020. Claims 15-20 cancelled. Claims 1-14 presented for Examination. Applicant’s amendment has been fully considered and entered
Priority
2.	Applicant's claim for domestic priority under 35 U.S.C. 119(e) is acknowledged. The application filed on 09/10/2020 but claims the benefit of continuation of U.S. application number 15/214700 filed on 07/20/2016.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 09/10/2020 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.
Double Patenting
4.       Claims 1-20 rejected on the ground of nonstatutory double patenting over claims 1-14 of U.S. Patent No. 10821987 B2 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
5.       The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim Rejections - 35 USC § 103
6.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
7.         The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3-5 are rejected under 35 U.S.C. 103(a) as being unpatentable over SOLYOM et al (US 2015/0266489 A1).

               Regarding claim 1, SOLYOM discloses a system comprising: a LIDAR sensor (FIG. 1A, 2A, FIELD OF VIEW 5D, paragraph 0068, autonomous drive arrangement 3, plurality of sensors 5 may be one or more camera sensors 5a, one or more radar sensors 5b and/or one or more lidar-sensors 5c)  mountable to a vehicle exterior with a field of view including a vehicle interior view first portion and a vehicle exterior view first portion (paragraph 0068, FIG. 1a, sensors 5 arranged at any position in/on host vehicle 1 from where detection of an interior or exterior condition is possible (i. e., LIDAR sensors can detect both interior and exterior). Sensors 5 arranged at a vehicle front-, side and/or rear portion, at a vehicle grille, bumpers, rear-view-mirrors and/or a windshield. Some sensors 5 arranged in or near vehicle compartment, chassis, motor, drivetrain and/or wheels. Camera sensor 5a and/or LIDAR sensor 5c arranged at the inside of windshield).  
As in (SOLYOM et al (US 2015/0266489A1)), Fig. 1a, 2a, Field of view, 5d and sensors 5 may be arranged at any position in/on the host vehicle 1 from where detection of an interior or exterior condition is possible (i. e., sensor detect both interior or exterior condition) and also lidar sensor 5c may be arranged at the inside of the windshield and Lidar-sensors 5c may measure distances to objects (i. e., exterior field) [0068-0069] and senors are located in any location of the vehicle to detect vehicle’s conditions (i. e.,  to detect interior or exterior condition) [0086]. 
Applicant’s invention discloses as in Fig. 1, and [0080, The system 100 may include one or more Light Detection And Ranging (LIDAR) sensors 101 mountable at an exterior location of the vehicle 105. A LIDAR sensor can be arranged to have a field of view that includes interior and exterior portions of the vehicle 105. Applicant’s LIDAR sensor 101 do not disclose both interior or exterior condition detect at same time.
It would be obvious to use sensors 5 (Fig. 1a) of (SOLYOM et al (US 2015/0266489A1) to detect both interior or exterior condition as claimed as the senors are located in any location of the vehicle to detect vehicle surrounding conditions as well as interior conditions [0086], and detected information relate to road direction, road surface, road friction, road lanes, surrounding climate and weather conditions, light conditions, other vehicles, objects, pedestrian, bicyclists, animals etc (i. e., interior and exterior conditions) on or in the vicinity of the road, nearby buildings or obstacles, traffic intensity, general traffic information, upcoming crossings etc [0077 of (SOLYOM et al (US 2015/0266489A1)].
Regarding claim 3, SOLYOM discloses the system of claim 1, further comprising a vehicle body having a pillar, wherein the LIDAR sensor is mounted to the pillar (paragraph 0068, Sensors 5 arranged at a vehicle front-, side and/or rear portion, at a vehicle grille, bumpers, rear-view-mirrors and/or a windshield. Some sensors 5 arranged in or near a vehicle compartment, chassis, motor, drivetrain and/or wheels. The sensor 5 position depend on the type of sensor(e.g., pillar section)). 
Regarding claim 4, SOLYOM discloses the system of claim 1, further comprising an exterior side mirror holder, wherein the LIDAR sensor is mounted to the exterior side mirror holder (paragraph 0068, FIG. 1A, Sensors 5 arranged at a vehicle front-, side and/or rear portion, at vehicle grille, bumpers, rear-view-mirrors, windshield). 
Regarding claim 5, SOLYOM disclose the system of claim 1, further comprising a second LIDAR sensor mounted to the vehicle exterior and having a vehicle interior view second portion and a vehicle exterior view second portion (paragraph 0068, autonomous drive arrangement 3 comprises a plurality of sensors 5, arranged to monitor a vehicle surrounding. The sensors 5 may be one or more LIDAR-sensors 5c. As in FIG. 1a, sensors 5 arranged at any position in/on the host vehicle 1 from where detection of an interior or exterior condition is possible. Sensors 5 arranged at vehicle front-, side, rear portion, at a vehicle grille, bumpers, rear-view-mirrors, windshield). 
9.       Claims 2, 6-11 and 13-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over SOLYOM et al (US 2015/0266489 A1) in view of Kentley et. al (US 2017/0120904 A1) (hereinafter Kentley).

Regarding claim 2, SOLYOM fails to disclose the system of claim 1, wherein the LIDAR sensor includes a light transmitter and a light receiver, the light transmitter arranged to transmit light to, and the light receiver arranged to receive reflected light from, each of the vehicle interior view first portion and the vehicle exterior view first portion. 
In analogous art, Kentley discloses the system of claim 1, wherein the LIDAR sensor includes a light transmitter and a light receiver (paragraph 0120, FIG. 12A, 1200 of light emitters), the light transmitter arranged to transmit light to, and the light receiver arranged to receive reflected light from, each of the vehicle interior view first portion and the vehicle exterior view first portion (paragraph 0074, Fig. 3B, sensors 328 in sensor system 320 may include but are not limited to one or more of: Light Detection and Ranging sensors 371 (LIDAR), Vehicle controller(s) 350 configured to receive control and data 317, and communicate interior data 323, exterior data 325 and drive data 327 to interior safety system 322, exterior safety system 324, paragraph 0096, system 710 is in communication with system 740 from which it receives object data 749).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of system to generate data representing a trajectory of the vehicle disclosed by SOLYOM to use results of the analysis can be used to cause an audio, haptic or visual warning  as taught by Kentley to use pattern recognition algorithm designed to provide an output of one of a number of pre-determined identities of the object [Kentley, Para 41].
Regarding claim 6, SOLYOM fails to disclose the system of claim 5, wherein at least one of (a) the vehicle interior view first portion and the vehicle interior view second portion have no overlap and (b) the vehicle exterior view first portion and the vehicle exterior view second portion have no overlap. 
In analogous art, Kentley discloses the system of claim 5, wherein at least one of (a) the vehicle interior view first portion and the vehicle interior view second portion have no overlap and (b) the vehicle exterior view first portion and the vehicle exterior view second portion have no overlap (Fig. 10B, para 0073, system 326 activate one or more interior safety systems 322 and one or more exterior safety systems 324, paragraph 0106-0107, 0152, FIG. 8-9, sensor suites (e.g., 820 in FIG. 8) positioned portions, interior 100i (dashed line) and exterior 100e locations on vehicle 100).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of system to generate data representing a trajectory of the vehicle  disclosed by SOLYOMto use results of the analysis can be used to cause an audio, haptic or visual warning  as taught byKentley to overlapping regions of sensor coverage used by the planner system to activate one or more safety systems in response to multiple objects in the environment that is positioned at locations around the autonomous vehicle [Kentley,Para 107].
Regarding claim 7, SOLYOM discloses the system of claim 1, further comprising a controller including a processor and a memory, the memory storing instructions executable by the processor (FIG. 1A, paragraph 0071, FIG. 1a, autonomous drive arrangement 3 comprises at least one processing unit 6 which is connected to one or more memory units 7, configurable to store sensor data. Processing units 6 are used for processing in several different vehicle systems or specific processing task), including instructions to: 
receive data from the first LIDAR sensor (FIG. 1A, paragraph 010, plurality of sensors arranged to monitor vehicle surrounding and control arrangement and information received from sensors, FIG. 1A, paragraph 0068, autonomous drive arrangement 3, plurality of sensors 5 may be one or more camera sensors 5a, one or more radar sensors 5b and/or one or more lidar-sensors 5c) mountable to the vehicle exterior with the field of view including the vehicle interior view first portion and the vehicle exterior view first portion (paragraph 0068, FIG. 1a, sensors 5 arranged at any position in/on host vehicle 1 from where detection of an interior or exterior condition is possible. Sensors 5 arranged at a vehicle front-, side and/or rear portion, at a vehicle grille, bumpers, rear-view-mirrors and/or a windshield. Some sensors 5 may be arranged in or near a vehicle compartment, chassis, motor, drivetrain and/or wheels. Camera sensor 5a and/or LIDARsensor 5c arranged at the inside of windshield, paragraph 0069, surrounding objects, such as road lanes, other vehicles, traffic signs, pedestrians, animals, different obstacles etc. detected and Lidar-sensors 5c measure distances to objects by illuminating objects with laser). 
SOLYOM fails to determine a state of a vehicle occupant based at least in part on data from the first LIDAR sensor.
In analogous art, Kentley discloses determine a state of a vehicle occupant based at least in part on data from the first LIDAR sensor (Abstract, sensory input to determine state of object, para 0144, sensor detect vehicle occupied by passenger).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of system to generate data representing a trajectory of vehicle disclosed by SOLYOMto use results of analysis can be used to cause an audio, haptic or visual warning as taught byKentley to use pattern recognition algorithm designed to provide output of one of a number of pre-determined identities of the object [Kentley,Para 41].
Regarding claim 8,SOLYOM fails to disclose the system of claim 7, the instructions further including instructions to: receive data from a second LIDAR sensor mountable to the vehicle exterior with a second field of view including a vehicle interior view second portion and a vehicle exterior view second portion; and 
use the data from the second LIDAR sensor to determine a vehicle occupant state. 
In analogous art, Kentley discloses the system of claim 7, the instructions further including instructions to: 
receive data from a second LIDAR sensor (paragraph 0069, sensors including but not limited to LIDAR (e.g., 2D, 3D, color LIDAR), RADAR, and Cameras) mountable to the vehicle exterior with a second field of view including a vehicle interior view second portion and a vehicle exterior view second portion (para 0073-0074, system 326 activate interior safety systems 322 and exterior safety systems 324, Fig. 3B, sensors 328 in sensor system 320 may include but are not limited to one or more of: Light Detection and Ranging sensors 371 (LIDAR) (i. e., second LIDAR), para 0106-0107, FIG. 8-9, sensor suites (e.g., 820 in FIG. 8) positioned portions, interior 100i (shown in dashed line) and exterior 100e locations on autonomous vehicle 100); and 
use the data from the second LIDAR sensor to determine a vehicle occupant state (Fig. 10B, paragraph 0073, system 326 activate one or more interior safety systems 322 and one or more exterior safety systems 324).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of system to generate data representing a trajectory of the vehicle disclosed by SOLYOMto use results of the analysis can be used to cause an audio, haptic or visual warning as taught byKentley to use pattern recognition algorithm designed to provide an output of one of a number of pre-determined identities of the object [Kentley,Para 41].
Regarding claim 9, SOLYOM fails to disclose the system of claim 7, the instructions further including instructions to generate a three dimensional model of the vehicle occupant. 
In analogous art, Kentley discloses the system of claim 7, the instructions further including instructions to generate a three dimensional model of the vehicle occupant (para 0069, sensors including but not limited to LIDAR (e.g., 2D, 3D, LIDAR), RADAR, and Cameras, para 0081, sensor data 434a-434c (e.g., LIDAR data, color LIDAR data, 3D LIDAR), para 0101, Each suite 820 have sensors including but not limited to LIDAR 821 (LIDAR, three-dimensional LIDAR, two-dimensional LIDAR, etc.)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of system to generate data representing a trajectory of the vehicle  disclosed by SOLYOMto determination whether or not the sensor data includes data representing a detected object  as taught byKentley to use pattern recognition algorithm designed to determine if the sensor data representing the detected object to provide an output of one of a number of pre-determined identities of the object [Kentley,Para 81].
Regarding claim 10, SOLYOM fails to disclose the system of claim 7, wherein the processor is further programmed to determine a number of occupants in a vehicle interior. 
In analogous art, Kentley discloses the system of claim 7, wherein the processor is further programmed to determine a number of occupants in a vehicle interior (paragraph 0144, sensor (e.g., pressure or force sensor) detect whether seat occupied by passenger).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of system to generate data representing a trajectory of vehicle disclosed by SOLYOMto use results of analysis can be used to cause an audio, haptic or visual warning as taught by Kentley to use pattern recognition algorithm designed to provide an output of one of a number of pre-determined identities of the object [Kentley, Para 41].
Regarding claim 11, SOLYOM fails to disclose the system of claim 7, the instructions further including instructions to: determine that the vehicle occupant is in an unexpected state; and 
perform an action to bring the vehicle occupant from the unexpected state to an expected state. 
In analogous art, Kentley discloses the system of claim 7, the instructions further including instructions to: determine that the vehicle occupant is in an unexpected state (paragraph 0056, object in the environment determined at the state 254); and
perform an action to bring the vehicle occupant from the unexpected state to an expected state (paragraph 0047, system detect and predict state of objects in the environment, para 0134, data representing deployed state to an un-deployed state).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of system to generate data representing a trajectory of the vehicle disclosed by SOLYOM to use results of the analysis can be used to cause an audio, haptic or visual warning as taught by Kentley to use pattern recognition algorithm designed to provide an output of one of a number of pre-determined identities of the object [Kentley, Para 41].
Regarding claim 13, SOLYOM fails to disclose the system of claim 7, wherein the processor is further programmed to use the data to create a three dimensional model of an area surrounding the vehicle exterior. 
In analogous art, Kentley discloses the system of claim 7, wherein the processor is further programmed to use the data to create a three dimensional model of an area surrounding the vehicle exterior (para 0101, sensors including but not limited to LIDAR 821 (e.g., LIDAR, three-dimensional color LIDAR, two-dimensional LIDAR, etc.)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of system to generate data representing a trajectory of the vehicle disclosed by SOLYOMto use results of the analysis can be used to cause an audio, haptic or visual warning as taught byKentley to use pattern recognition algorithm designed to provide an output of one of a number of pre-determined identities of the object [Kentley, Para 41].
Regarding claim 14, SOLYOM fails to disclose the system of claim 13, wherein the three dimensional model includes data indicating at least one of distance and size of an object in the area surrounding the vehicle exterior. 
In analogous art, Kentley discloses the system of claim 13, wherein the three dimensional model includes data indicating at least one of distance and size of an object in the area surrounding the vehicle exterior (paragraph 0021, LIDAR system or another system that measures vehicle distance from other vehicles, obstacles, objects, or other geographic features).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of system to generate data representing a trajectory of the vehicle  disclosed by SOLYOM to use results of the analysis can be used to cause an audio, haptic or visual warning  as taught by Kentley to overlapping regions of sensor coverage used by the planner system to activate one or more safety systems in response to multiple objects in the environment that is positioned at locations around autonomous vehicle [Kentley, Para 107].


10.       Claim 12 is rejected under 35 U.S.C. 103(a) as being unpatentable over SOLYOM et al (US 2015/0266489A1) in view of Kentley et. al (US 2017/0120904 A1) (hereinafter Kentley) and further in view of Breed (US 2008/0046150 A1) (hereinafter Breed).

Regarding claim 12,SOLYOM and Kentley fails to disclose the system of claim 11, wherein the action includes actuating a haptic module. 
In analogous art, Breed discloses the system of claim 11, wherein the action includes actuating a haptic module (para 96, tactile or haptic messaging system, approach to informing driver, para 341, tactile or visual warning issued to operator).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of system to generate data representing a trajectory of the autonomous vehicle  disclosed by SOLYOM and Kentley to use results of the analysis can be used to cause an audio, haptic or visual warning  as taught by Breed to use pattern recognition algorithm designed to provide an output of one of a number of pre-determined identities of the object [Breed, Abstract].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mirza Alam whose telephone number is (469) 295-9286.  The examiner can be reached on Monday-Thursday 7:30AM-6:00PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for Published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRZA F ALAM/Primary Examiner, Art Unit 2689